*325Opinion.
Arnold, J.,
delivered the opinion of the court:
The verdict is not supported by the evidence in this respect; the case is not distinguished from that of the Chicago R. Co. v. Packwood, 59 Miss. 280. It was not error for the court to permit counsel for appellee to inspect the written report placed in the hands of the appellant’s witness, Minto, and used by him to refresh his memory, nor was there any error in permitting appellee’s counsel to cross-examine the witness on this report. 1 Greenleaf on Evidence, § 437; 1 Wharton on Evidence, § 525.
It is not necessary to consider other errors assigned, and the judgment is
Reversed and the case remanded.